 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSonoma Vineyards, Inc. and Winery, Distillery andAllied Workers Union, Local No. 186, AFL-CIO, Petitioner. Case 20-CA-16759September 30, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on November 25, 1981, byWinery, Distillery and Allied Workers Union,Local No. 186, AFL-CIO, herein called the Union,and duly served on Sonoma Vineyards, Inc., hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Acting Re-gional Director for Region 20, issued a complainton December 8, 1981, against Respondent, allegingthat Respondent had engaged in and was engagingin unfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 14,1981, following a Board election in Case 20-RC-14690, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about September18, 1981, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On Decem-ber 21, 1981, Respondent filed with the GeneralCounsel alternative motions that (1) the time toanswer the complaint be indefinitely extended, and(2) the complaint be withdrawn.2On the samedate, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint, and alleging as an affirma-tive defense that the Board's certification of theUnion is invalid.On February 11, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion fori Official notice is taken of the record in the representation proceed-ing, Case 20-RC-14690, as the term "record" is defined in Sees. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amendedSee LTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.I On January 6, 1982, the General Counsel, by the Acting RegionalDirector, denied the motions.264 NLRB No. 85Summary Judgment.3Subsequently, on February18, 1982, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed two responses to the Notice ToShow Cause, entitled (1) "Cross-Motion for With-drawal of Order Transferring Proceeding to Boardand Notice To Show Cause" and (2) "Response toMotion for Summary Judgment."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits its refusal to bargain but, inter alia, it attacksthe Union's certification on the basis that the Boarderred in certifying the Union as the exclusive bar-gaining representative of Respondent's employeesin the appropriate unit. In his Motion for SummaryJudgment, counsel for the General Counsel allegesthat Respondent seeks to relitigate issues previouslyconsidered in the underlying representation caseand that there are no factual issues warranting ahearing.A review of the record, including that in Case20-RC-14690, discloses, inter alia, that, pursuant toa Stipulation for Certification Upon Consent Elec-tion, an election was conducted among the employ-ees in the stipulated unit on December 8, 1978, andthat the tally of ballots furnished the parties afterthe election showed 57 votes cast for and 40against the Union. There were 54 challenged bal-lots which were sufficient in number to affect theresults of the election. Respondent filed timely ob-jections alleging, inter alia, that the Union threat-ened employees, made promises of benefits to em-ployees, improperly offered to waive initiation fees,and made material misrepresentations. It further al-leges that the Board agent interfered with the fairoperation of the election process by, inter alia,demonstrating bias and prejudice against Respond-ent prior to and during the election. After investi-gation, the Regional Director on March 13, 1979,issued a Report on Challenged Ballots and Objec-tions in which she recommended that the objec-tions be overruled, that the challenge to I voter'sballot be overruled, and that a hearing be held to3 On this date, counsel for the General Counsel also filed with theBoard a memorandum in support of the motion.642 SONOMA VINEYARDS. INC.resolve the eligibility of the remaining 53 chal-lenged voters.On April 2, 1979, Respondent filed exceptions tothe Regional Director's report in which it essential-ly reiterated the allegations and contentions setforth in its objections. Respondent also excepted tothe Regional Director's recommendation that ahearing be held to resolve certain challenges. OnJuly 11, 1979, the Board issued a Decision andOrder Directing Hearing4in which it adopted thefindings and recommendations set forth in the Re-gional Director's report.Pursuant to the Board's order directing hearing,a hearing was held on September 18, September26-28, October 1-5, and October 10, 1979. On Sep-tember 25, 1980, the Hearing Officer's report onchallenges issued recommending that 47 of the 53challenges be sustained and that the remainingchallenges be overruled and those ballots beopened and counted. On October 14, 1980, Re-spondent filed exceptions to the Hearing Officer'sreport, alleging, inter alia, that the Hearing Officererroneously sustained the challenges to the ballotsof a number of employees whose inclusion was re-quired by the language of the stipulation concern-ing the appropriate bargaining unit. On July 14,1981, the Board issued a Supplemental Decisionand Certification of Representativesadopting theHearing Officer's report and certifying the Unionas the collective-bargaining representative of theemployees in the appropriate unit. In its Decision,the Board found that an ex parte communicationwhich occurred prior to the issuance of the Hear-ing Officer's report did not prejudice Respondent.On July 24, 1981, Respondent filed a motion forreconsideration of the Board's Supplemental Deci-sion and Certification, alleging, inter alia, that theBoard committed grievous error by finding that theex parte communication was harmless. On Septem-ber 18, 1981, the Board issued an order denyingmotion in which it found Respondent's motionlacked merit and contained no issue not previouslyconsidered by the Board.By letters dated September 3 and September 22,1981, the Union requested that Respondent meetwith it for the purpose of negotiating a collective-bargaining agreement. By letters dated September18 and September 29, 1981, Respondent refused torecognize and bargain with the Union.After issuance of the complaint in this proceed-ing, Respondent filed a "Motion to Extend Indefi-nitely Time to Answer Complaint and Motion toWithdraw Complaint," alleging that the Board'scertification of the Union is invalid because of' Not reported in bound volumes of Board DecisionsNot reported in bound volumes of Board Decisions.newly discovered evidence showing the bias of theBoard agent who conducted the election. Thus,Respondent submitted evidence that said Boardagent accepted employment with the Union as abusiness representative responsible for representingthe Union in its ongoing efforts to secure recogni-tion from Respondent. Respondent argues that thisis in direct contravention of Section 102.119 of theBoard's Rules and Regulations, Series 8, as amend-ed, prohibiting practice before the Board of itsformer employees in cases pending during employ-ment with the Board. It further argues that theBoard agent's current employment supports Re-spondent's earlier contentions that the Board agentwas biased. The Acting Regional Director deniedthis motion without comment.On March 3, 1982, Respondent filed a "Cross-Motion for Withdrawal of Order Transferring Pro-ceeding to the Board and Notice To Show Cause,"reiterating the arguments it made in its "Motion toExtend Indefinitely Time to Answer Complaintand Motion to Withdraw Complaint." Respond-ent's cross-motion is denied as lacking in merit.In the underlying representation case, Respond-ent alleges four instances of the Board agent's biasor interference in the election process. First, theBoard agent allegedly told the Petitioner's observerthat there were several ways to prove challengesand he thought it would be easy for the Petitionerto prove most of its challenges. Second, the Boardagent allegedly delayed opening the preelectionconference by 15 minutes, awaiting the arrival ofthe Petitioner's representative, and then did notproperly provide for the release of voters by ac-ceding to the Petitioner's objection to the use ofthe public address system for such purpose. Third,the Board agent allegedly stopped informing em-ployees that the Petitioner challenged their voteafter the Petitioner's observer remarked that em-ployees appeared to be upset at being challenged.For the remaining election period the Board agentsimply informed employees that their vote hadbeen challenged. Fourth, the Board agent allegedlyforced a unit employee to stand aside and waitduring the polling period, thereby discouraginghim from voting. Thus, when the employee ap-peared to vote, the Petitioner's observer said hewas not sure whether the voter was in the unit andwanted to wait for the return of his fellow observ-er before challenging the voter. The Board agentasked the employee to wait and, after more than 10minutes, the employee left without voting.With respect to the first instance, the RegionalDirector found there was no evidence that the al-leged statements were overheard by any employeeother than the Employer's observer. He concluded643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat, assuming such statements occurred, theycould not have had a material impact on the elec-tion. As to the second instance, the Regional Di-rector found there was no evidence that the delayin opening the preelection conference prejudicedRespondent or that the method of releasing votersdenied any employee the opportunity to vote. Withregard to the third instance, the Regional Directorfound there was no evidence that the alleged chal-lenge procedure used by the Board agent influ-enced the outcome of the election. Finally, the Re-gional Director found nothing improper in theBoard agent's asking the voter to wait, as this wasan attempt to avoid a challenge to the voter.The Board subsequently affirmed the RegionalDirector's conclusions. We see nothing in Respond-ent's so-called newly discovered evidence whichwarrants a different result. While we might ques-tion the former Board agent's judgment in accept-ing responsibility for the Union's efforts to securerecognition from Respondent, his employment withthe Union in connection with this proceeding doesnot vitiate our earlier findings regarding his con-duct during the election. We have carefully reex-amined our previous findings and see no basis foraltering them. Respondent's evidence does notnow, in light of subsequent events, indicate anyerror in our previous decision detailed above.As noted above, there was no evidence that theBoard agent's conduct had a material impact on theelection. Thus, for example, even assuming hiscomments to the Petitioner's observer about theability to prove challenges showed bias, there is noevidence that they were overheard by any voters.That the former Board agent now, some 3 yearsafter the election, works for the Union and againstRespondent does not change this.Nor do we find merit in Respondent's argumentthat the former Board agent's employment with theUnion contravenes Section 102.119 of the Board'sRules and Regulations. That section prohibits prac-tice before the Board of its agents in connectionwith any case or proceeding pending before theBoard during the time of employment with theBoard. While Respondent has offered evidence thatthe former Board agent is acting as the Union'sbusiness representative in its picketing of Respond-ent in connection with Respondent's refusal to bar-gain at issue herein, there is no evidence that he isrepresenting the Union in any capacity before theBoard in this proceeding. Accordingly, Respond-ent's cross-motion for withdrawal of order transfer-ring the proceeding to the Board and Notice ToShow Cause is denied. All other matters raised inRespondent's answer to the complaint and responseto the Notice To Show Cause were raised in theunderlying representation case.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.6All material issues raised by Respondent in thisproceeding were or could have been litigated inthe prior representation proceeding. We thereforefind that Respondent has not raised any issuewhich is properly litigable in this unfair labor prac-tice proceeding. Accordingly, we grant the Motionfor Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTSonoma Vineyards, Inc., a California corpora-tion, has at all times material herein maintained anoffice and place of business in Windsor, California,where it has been and is engaged in the operationof a winery and in the sale of wine. During 1980,Respondent sold and shipped from that facilitywine valued in excess of $50,000 directly to pointsoutside California.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDWinery, Distillery and Allied Workers Union,Local No. 186, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employeesemployed by the Employer at its Windsor,California facilities, including cellar employees,tasting room employees, maintenance and6 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).644 SONOMA VINEYARDS, INC.repair employees, mail order processing em-ployees, labeling employees, shipping and re-ceiving employees; excluding catering employ-ees, office clerical employees, guards and su-pervisors as defined in the Act.2. The certificationOn December 8, 1978, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 20, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton July 14, 1981, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about September 3, 1981, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about September 18, 1981, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceSeptember 18, 1981, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(I) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Sonoma Vineyards, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Winery, Distillery and Allied Workers Union,Local No. 186, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All production and maintenance employeesemployed by the Employer at its Windsor, Califor-nia facilities, including cellar employees, tastingroom employees, maintenance and repair employ-ees, mail order processing employees, labeling em-ployees, shipping and receiving employees; exclud-ing catering employees, office clerical employees,guards and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since July 14, 1981, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about September 18, 1981,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,645 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Sonoma Vineyards, Inc., Windsor, California, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Winery, Distilleryand Allied Workers Union, Local No. 186, AFL-CIO, as the exclusive bargaining representative ofits employees in the following appropriate unit:All production and maintenance employeesemployed by the Employer at its Windsor,California facilities, including cellar employees,tasting room employees, maintenance andrepair employees, mail order processing em-ployees, labeling employees, shipping and re-ceiving employees; excluding catering employ-ees, office clerical employees, guards and su-pervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Windsor, California, facility copiesof the attached notice marked "Appendix."77 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."Copies of said notice, on forms provided by theRegional Director for Region 20, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 20,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Winery, Distillery and Allied WorkersUnion, Local No. 186, AFL-CIO, as the ex-clusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employeesemployed by the Employer at its Windsor,California facilities, including cellar employ-ees, tasting room employees, maintenanceand repair employees, mail order processingemployees, labeling employees, shipping andreceiving employees; excluding catering em-ployees, office clerical employees, guardsand supervisors as defined in the Act.SONOMA VINEYARDS, INC.646